141 F.3d 1176
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Silva KECHICHIAN, Petitioner,v.Immigration and Naturalization Service, Respondent.
No. 97-70179.INS No. Avg-hbh-tlq.
United States Court of Appeals,Ninth Circuit.
.Submitted Mar. 10, 1998**.Decided Mar. 19, 1998.

On Petition for Review of an Order of the Board of Immigration Appeals.
Before FLETCHER, BEEZER, and LEAVY, Circuit Judges.


1
MEMORANDUM*


2
Silva Kechichian, a native and citizen of Lebanon, petitions for review of the Board of Immigration Appeals' (BIA) decision affirming the denial of her application for suspension of deportation under 8 U.S.C. § 1254(a).  Because the BIA's final order of deportation was entered on January 30, 1997, the transitional rules of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (IIRIRA) apply.  See Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997).  The BIA determined in its discretion that Kechichian failed to demonstrate extreme hardship.  We therefore lack jurisdiction.  See IIRIRA § 309(c)(4)(E);  Kalaw, 133 F.3d at 1152.


3
PETITION FOR REVIEW DISMISSED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3